NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                 2008-1235, -1236, -1237

                              LENCCO RACING CO., INC.,

                                                      Plaintiff-Appellant,

                                            v.

                                    JAMES JOLLIFFE,

                                                      Defendant,

                                           and

                           MICRO BELMONT ENGINEERING,

                                                      Defendant-Appellee,

                                           and

                     ARCTCO, INC. (now known as Arctic Cat, Inc.),

                                                      Defendant-Appellee,

                                           and

                         BLACK MAGIC MOTOR SPORTS, INC.,

                                                      Defendant-Appellee.

        Carl A. Hjort, III, The Bilicki Law Firm, P.C., of Jamestown, New York, argued for
plaintiff-appellant. With him on the brief was Byron A. Bilicki.

       Terence J. Linn, Van Dyke, Gardner, Linn & Burkhart, LLP, of Grand Rapids,
Michigan, argued for defendants-appellees Micro Belmont Engineering and Black Magic
Motor Sports, Inc. With him on the brief were Karl T. Ondersma, and Stephen B. Salai,
Harter Secrest & Emery LLP, of Rochester, New York, for defendant-appellee Black Magic
Motor Sports, Inc.

      Lawrence D. Graham, Black Lowe & Graham, PLLC, of Seattle, Washington,
argued for defendant-appellee Artco, Inc. With him on the brief was Douglas A. Grady.

Appealed from: United States District Court for the Western District of Michigan

Judge Robert Holmes Bell
                     NOTE: This disposition is nonprecedential.
United States Court of Appeals for the Federal Circuit
                             2008-1235, -1236, -1237

                           LENCCO RACING CO., INC.,

                                                      Plaintiff-Appellant,

                                        V.

                                JAMES JOLLIFFE,

                                                      Defendant,

                                        and

                        MICRO BELMONT ENGINEERING,

                                                     Defendant-Appellee,

                                        and

                   ARCTCO, INC. (now known as Arctic Cat, Inc.),

                                                     Defendant-Appellee,

                                        and

                      BLACK MAGIC MOTOR SPORTS, INC.,

                                                     Defendant-Appellee.

                                 Judgment
ON APPEAL from the       United States District Court for the Western District of
                         Michigan

In CASE NO(S).           1:97-CV-137, 1:97-CV-138 and 1:97-CV-139.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL, and DYK, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.
                        ENTERED BY ORDER OF THE COURT



DATED January 8, 2009   /s/ Jan Horbaly______________________
                                 Jan Horbaly, Clerk